EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin M. McKinley on 07/01/2022.

The application has been amended as follows: 

Claim 1, line 28, inserted --of the inner protrusion-- at “the inner periphery having” to be “the inner periphery of the inner protrusion having”.

Claim 1, in line 30, inserted --to be-- at “the inner protrusion axially shorter” to be “the inner protrusion to be axially shorter”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claim 1:
Applicant’s arguments, see pages 8-10, of the remarks filed on 04/04/2022, with respect to claim 1 have been fully considered and are persuasive. The prior art Fujii ‘686 discloses a deformation preventing portion 17 which does not deform and has the purpose to preventing deformation. Therefore, the deformation preventing portion 17 of Fujii ‘686 teaches away from claim 1 that requires an inner peripheral surface to deform when the tapered surface contacts the inner sleeve. It would not have been obvious to one of ordinary skill in the art to have modified Fujii ‘686 to have the deformation preventing portion 17 to deform because such a modification would require hindsight reasoning.
Applicant’s arguments, see page 12, of the remarks filed on 04/04/2022, with respect to claim 1 have been fully considered and are persuasive. The prior art Fujii ‘975 is silent with regard to the inner peripheral surface of sleeve 2 deforming or changing in structure. Therefore, it would not have been obvious to one of ordinary skill in the art to have modified Fujii ‘975 to include the inner peripheral surface of sleeve 2 to deform when the tapered surface contacts the inner sleeve because such a modification would require hindsight reasoning and reconstruction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679